Exhibit 10.60

 

LOGO [g551663g42d21.jpg]

August 13, 2013

Kid Brands, Inc.

One Meadowlands Plaza, 8th Floor

East Rutherford, NJ 07073

Attention: Kerry Carr

 

Re: Kid Brands, Inc.

Dear Madam:

This letter agreement refers to that certain Credit Agreement dated as of
December 21, 2012 (as amended, restated, supplemented or otherwise modified,
renewed or replaced from time to time, the “Credit Agreement”) among Kid Brands,
Inc., a New Jersey corporation (the “Lead Borrower”), the Persons named on
Schedule 1.01 thereto (collectively, together with the Lead Borrower, the
“Borrowers”), the Persons named on Schedule 1.02 thereto (collectively, the
“Guarantors”), each lender party thereto from time to time (collectively, the
“Lenders” and individually, a “Lender”), and Salus Capital Partners, LLC, as
Administrative Agent and Collateral Agent (in such capacities, the “Agent”).
Capitalized terms not otherwise defined herein shall have the respective
meanings given such terms in the Credit Agreement.

The Lead Borrower has informed the Agent that the Loan Parties were slightly
short in maintaining average daily Availability of not less than $9,000,000,
measured on July 1, 2013, for the trailing two months ending immediately prior
to such date. As a result, an Availability Trigger Event has occurred and the
financial covenant set forth in Section 7.15(a) of the Credit Agreement is
required to be tested on a monthly basis for each month ending after such
Availability Trigger Event, commencing with the trailing twelve-month period
ended July 31, 2013 (the “July TTM Period”). The Lead Borrower has further
informed the Agent that the Loan Parties believe that they are unlikely to be in
compliance with the financial covenant set forth in Section 7.15(a) of the
Credit Agreement for the July TTM Period.

By this letter agreement, the Agent hereby advises the Borrowers that the Agent
will not require the Loan Parties to comply with the covenant set forth in
Section 7.15(a) of the Credit Agreement solely for the July TTM Period, or in
the alternative, to the extent the Loan Parties are in fact in default of the
covenant set forth in Section 7.15(a) of the Credit Agreement for the July TTM
Period (the “Identified Default”), the Agent is hereby waiving the Identified
Default, in either case effective upon (a) receipt of a copy of this letter
agreement, duly executed by each Borrower, (b) receipt of a copy of an amended
and restated Fee Letter, in the form attached as Exhibit A hereto, duly executed
by the



--------------------------------------------------------------------------------

Lead Borrower, and (c) payment by the Lead Borrower to the Agent of an amendment
fee in the amount of $25,000, which fee shall be fully earned as of the date
hereof and shall not be refunded or returned to the Lead Borrower or any other
Loan Party under any circumstances. Each Borrower acknowledges and agrees that
the foregoing waiver (to the extent applicable) relates solely to the Identified
Default specified herein and shall in no way be deemed or construed as a waiver
by the Agent or the Lenders of any other Default or Event of Default under the
Credit Agreement or any of the other Loan Documents now existing or occurring
subsequent to the date of this letter agreement. The Agent and the Lenders
expressly reserve the full extent of their rights under the Credit Agreement,
the other Loan Documents and applicable law in respect of any Default or Event
of Default, whether existing on the date hereof or occurring after the date
hereof, not specified herein as the Identified Default.

By this letter, the Agent further advises the Borrowers that the Agent will not
require the Loan Parties to comply with the covenant set forth in
Section 7.15(a) of the Credit Agreement solely for the trailing twelve-month
period ended August 31, 2013.

In addition, so long as (a) other than the Identified Default, no Default or
Event of Default has occurred and is continuing and (b) on or before the date
that is thirty (30) days following the date of this letter agreement, the Lead
Borrower has delivered to the Agent a revised Business Plan that is reasonably
satisfactory to the Agent (the “Revised Business Plan”) of the Lead Borrower and
its Subsidiaries on a monthly basis for the period July 1, 2013 through
December 31, 2013 (the date of the delivery of the Revised Business Plan to the
Agent, the “Delivery Date”), the Agent will endeavor to, on or about the
Delivery Date, prepare and present to the Lenders for execution an amendment to
the Credit Agreement on terms acceptable to the Agent and the Required Lenders
which shall, among other things: (x) increase the Applicable Margin with respect
to Tranche A Loans by 50 basis points, and (y) reset the minimum Consolidated
EBITDA covenant levels based on the Consolidated EBITDA values in the Revised
Business Plan for the periods ending September 30, 2013 through December 31,
2013, using a comparable methodology as was used to establish such levels for
the Fiscal Year ending December 31, 2013, which includes a set-back no more than
the set-back used to establish such levels.

The letter agreement is limited solely to the specific matters listed herein and
shall not be deemed to be a waiver of any Default or Event of Default (other
than the Identified Default) which may exist or an amendment or, except as set
forth above, waiver of any provision of the Credit Agreement or the other Loan
Documents. Except for the waiver of the Identified Default set forth above, the
Credit Agreement and the other Loan Documents shall be and remain in full force
and effect in accordance with their terms and hereby are ratified and confirmed
by each Borrower in all respects. The execution, delivery, and performance of
this letter agreement shall not operate as a waiver of any right, power, or
remedy of the Agent or the Lenders under the Credit Agreement or the other Loan
Documents. Each Borrower hereby ratifies and confirms in all respects all of its
obligations and any prior grant of a security interest under the Credit
Agreement and the other Loan Documents (except solely with respect to the
Trademark Collateral, as defined in, and released by the Agent pursuant to, the
Release of Trademark Security Interest dated July 24, 2013). The Borrowers agree
to pay on demand all costs and expenses of the Agent and the Lenders in
connection with the preparation, execution, delivery and enforcement of this
letter agreement, including the reasonable fees and out-of-pocket expenses of
counsel to the Agent.



--------------------------------------------------------------------------------

This letter agreement shall be deemed to be a Loan Document for all purposes
under the Credit Agreement.

Except as explicitly set forth herein, this letter agreement is not a novation
or discharge of the terms and provisions of the obligations of any Borrower or
any other Loan Party under the Credit Agreement and the other Loan Documents.
There are no other understandings, express or implied, among the Borrowers, any
other Loan Party, the Agent and the Lenders regarding the subject matter hereof
or thereof.

The validity of this letter agreement, its construction, interpretation and
enforcement, and the rights of the parties hereunder, shall be determined under,
governed by, and construed in accordance with, the laws of the State of New
York.

This letter agreement may be executed in any number of counterparts and by
different parties and separate counterparts, each of which when so executed and
delivered shall be deemed an original, and all of which, when taken together,
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this letter agreement by facsimile or other
electronic means shall be as effective as delivery of a manually executed
counterpart of this letter agreement. Any party delivering an executed
counterpart of this letter agreement by facsimile or other electronic means also
shall deliver a manually executed counterpart of this letter agreement but the
failure to deliver a manually executed counterpart shall not affect the
validity, enforceability, and binding effect of this letter agreement.

 

Very truly yours,

SALUS CAPITAL PARTNERS,

as Agent and a Lender

By:   /s/ Kyle Schonak   Name: Kyle Schonak   Title: Senior Vice President



--------------------------------------------------------------------------------

Acknowledged and Agreed: KID BRANDS, INC., as the Lead Borrower By:   /s/ Kerry
Carr   Name: Kerry Carr   Title: EVP, Chief Operating Officer and CFO

 

KIDS LINE, LLC

SASSY, INC.

I & J HOLDCO, INC.

LAJOBI, INC.

COCALO, INC.

RB TRADEMARK HOLDCO, LLC, each as a Borrower

By:   /s/ Kerry Carr   Name: Kerry Carr   Title: EVP, Chief Operating Officer
and CFO